 

Exhibit 10.1

 

AMENDMENT to NOTE PURCHASE AGREEMENT

 

This Amendment to Note Purchase Agreement (this “Amendment”), is entered into
effective as of April 21, 2020, by and among FaceBank Group, Inc. (“FaceBank”),
fuboTV Inc. (f/k/a FuboTV Acquisition Corp.), Evolution AI Corporation and Pulse
Evolution Corporation (together, FaceBank, fuboTV Inc., and Evolution AI
Corporation and Pulse Evolution Corporation, the “Borrower”) and FB Loan Series
I, LLC (the “Purchaser”). Capitalized terms not defined herein shall have the
meanings ascribed to such terms as set forth in the Purchase Agreement (as
defined below).

 

RECITALS

 

A. The Borrower and the Purchaser entered into the Note Purchase Agreement dated
as of March 16, 2020 (the “Purchase Agreement”).

 

B. Section 13.4 of the Purchase Agreement provides that any amendment, waiver,
supplement or modification of or to any provision of the Purchase Agreement, and
any consent to any departure by any party from the terms of any provision of the
Purchase Agreement, shall be effective only if it is made or given in writing
and signed by the Borrower and the Required Holders.

 

C. Section 8.17(c) of the Purchase Agreement provides, among other things, that
(i) FaceBank shall file a registration statement with the Commission regarding
the purchase and sale of the Shares and any shares of Capital Stock issuable
upon exercise of the Warrant and (ii) FaceBank shall have filed an application
to list FaceBank’s Capital Stock for trading on the NASDAQ exchange, in each
case on or before the date that is thirty (30) days following the Closing Date.

 

D. The Borrower and the Purchaser, representing the Required Holders and the
parties necessary to modify or waive terms of the Purchase Agreement, mutually
wish to amend certain terms in the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend and restate Section
8.17(c) of the Purchase Agreement as follows:

 

1. Registration Statement and Listing on National Exchange.

 

(i) If FaceBank shall determine to register any of its securities either for its
own account or the account of a security holder or holders on any registration
form (other than Form S-4 or S-8), FaceBank shall include in such registration
all of the Closing Date Shares and any shares of Capital Stock issuable upon
exercise of the Warrant (the “Registrable Securities” and such registration of
the Registrable Securities, a “Piggyback Registration”); provided, however, that
if a Piggyback Registration does not occur on or prior to May 25, 2020, FaceBank
shall file a registration statement with the Commission to register the
Registrable Securities and to permit or facilitate the sale and distribution of
the Registrable Securities on or prior to May 25, 2020.

 

(ii) FaceBank shall have initiated the process to list FaceBank’s Capital Stock
for trading on a national exchange (e.g., NYSE or Nasdaq) on or before the date
that is thirty (30) days following the Closing Date.

 

(iii) FaceBank shall diligently prosecute and shall timely respond to all
requests and mandates from applicable Governmental Authorities in connection
with the registration and listing applications referred to in this Section
8.17(c).

 

2. Miscellaneous.

 

(a) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision of rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.

 

(b) Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(c) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Amendment may be executed by one or more parties hereto and delivered by
such party by facsimile or any similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.

 

(d) Effect of Amendment. Except as set forth above, the Purchase Agreement shall
continue in effect in accordance with its terms.

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Note Purchase
Agreement as of the date first written above.

 

  BORROWER:   Facebank group, inc.       By: /s/ David Gandler   Name: David
Gandler   Title: Chief Executive Officer         fubotv inc.         By: /s/
David Gandler   Name: David Gandler   Title: Chief Executive Officer        
EVOLUTION AI CORPORATION         By: /s/ John Textor   Name: John Textor  
Title: Chief Executive Officer         PULSE EVOLUTION CORPORATION         By:
/s/ Jordan Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive Officer
        PURCHASER:   FB LOAN SERIES I, LLC         By: /s/ Greg Preis   Name:
Greg Preis   Title: Authorized Signatory

 

Signature Page to Amendment to Note Purchase Agreement

 

 

 